Citation Nr: 9922895	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  99-12 728	)	DATE
	)
	)


THE ISSUE


Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on July 31, 1998; a Notice of Disagreement 
was received by VA after November 18, 1988, and the veteran 
retained his attorney in March 1999, within one year of the 
date of the Board's decision.

2.  The veteran and his attorney signed an attorney fee 
agreement in March 1999 which provided that 20 percent of 
past due benefits was to be paid to the veteran's attorney.

3.  In May 1999, the RO granted an increased evaluation for 
the veteran's post-traumatic stress disorder (PTSD) and 
increased compensation based on unemployability due to PTSD, 
and this decision resulted in past due benefits to the 
veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
March 1999 attorney fee agreement by VA from past due 
benefits for the period from November 17, 1998, to May 4, 
1999, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision that 
denied entitlement to an evaluation in excess of 50 percent 
for PTSD on July 31, 1998.  The Notice of Disagreement with 
the rating decision denying an increased evaluation for PTSD 
was received by the RO in August 1994.  The record also 
reflects that the veteran and his attorney entered into a 
contingent fee agreement on March 22, 1999, in which it was 
agreed that the attorney would represent the veteran in 
connection with all of the veteran's VA claims.  That 
agreement provided that 20 percent of past due benefits was 
to be paid by VA to the veteran's attorney for 
representation.

Based on this evidence, the March 1999 attorney fee agreement 
satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a Notice 
of Disagreement preceding the Board decision, filed after 
November 18, 1988, and documentation reflecting the veteran's 
retention of counsel with a contingent fee agreement within 
one year of the Board's decision.

The veteran appealed the Board's decision to the Court, and, 
essentially simultaneously sought to reopen his claim for an 
increased evaluation for PTSD with the RO.  The veteran also 
filed a claim for increased compensation based on individual 
unemployability (TDIU) with the RO.  Both requests were dated 
in November 1998.  The veteran cited PTSD as his only 
disabling impairment in the TDIU application.  On May 4, 
1999, the RO issued a decision granting an increased 
evaluation to 70 percent for PTSD and granting TDIU due to 
PTSD.  Both of these awards were effective from November 17, 
1998.  

The May 1999 rating decision resulted in past-due benefits 
being payable to the veteran for the period of time between 
November 17, 1998, and May 4, 1999.  A June 4, 1999, letter 
to the veteran and his attorney indicated that maximum past 
due benefits payable to the veteran had been computed at 
$12,624.00, and that $1765.20, 20 percent of the past due 
benefits, had been withheld as representing the maximum 
attorney fee.

The May 1999 RO rating decision, subsequent to the Board's 
decision, resulted in past-due benefits being payable to the 
veteran as outlined above.  The contingency fee of 20 percent 
of past due benefits is presumed to be reasonable.  See 
38 C.F.R. § 20.609(f).  Accordingly, attorney fees in the 
amount of 20 percent of the veteran's past-due benefits are 
payable by VA directly to the attorney.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for increased compensation from 50 to 70 percent for 
PTSD and an increased evaluation based on individual 
unemployability due to PTSD, for the period from November 17, 
1998, to May 4, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


